DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/16/2021 and 03/25/2021 are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-2, 7, 10-12, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Du et al. (US. Pub. No. 2018/0315379, hereinafter “Du”) in view of Lee et al. (US. Pub. No. 2007/0040774, hereinafter “Lee”).
As to claims 1 and 11,   Du discloses a display device [abstract, a display device], associated with its operation method, comprising:
a liquid crystal panel having a variable refresh rate, which ranges from a first frequency to a second frequency higher than the first frequency [figure 1, a variable refresh rate “50Hz” and “60Hz”];
a backlight module overlapping the liquid crystal panel [abstract, a dynamic backlight to light the liquid crystal panel]; and
a control unit [paragraph 37, MCU (Microcontroller unit)] coupled to the backlight module and configured to:
determine whether a first video synchronization signal (V-sync) [figure 1, vertical synchronization signal] is received;
in response to a determination that the second video synchronization signal is not received, control the backlight module to switch between lighting and not lighting multiple times within a second time period [figure 1, the second video synchronization signal “60Hz” is not received, control the PWM signal to switch between lighting and not lighting multiple times within a second time period].

determine whether the counter is timeout and a second video synchronization signal is received or not;
in response to a determination that the counter is timeout, control the backlight module to switch.
Lee teaches a display device [figure 1, display device] comprising in response to a determination that the first video synchronization signal is received, activate a counter for counting a time period, and control the backlight module to emit light a specific number of times at a first brightness for a first time period [figure 4A, paragraph 63, according to the brightness control synchronization signal (Vsync) at a point in time of a counting pointer];
determine whether the counter is timeout and a second video synchronization signal is received or not;
in response to a determination that the counter is timeout control the backlight module to switch [figure 4A].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display device of Du such that in response to a determination that the first video synchronization signal is received, activate a counter for counting a time period, and control the backlight module to emit light a specific number of times at a first brightness for a first time period; determine whether the counter is timeout and a second video synchronization signal is received or not; in response to a 
As to claims 2 and 12,    Du, as modified by Lee, discloses the display device according to claim 1, associated with its operation method, wherein the time period of the counter is the reciprocal of the second frequency [Lee, paragraph 59, a display device operates at a frequency of 60Hz outputs a synchronization signal of a Vsync signal at intervals of 1/60 seconds]. In addition, the same rationale is used as in rejections of claims 1 and 11.
As to claims 7 and 17,    Du, as modified by Lee, discloses the display device according to claim 1, associated with its operation method, except for wherein when the liquid crystal panel is operated at the second frequency, the second time period is 0. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to operate the liquid crystal panel at the second frequency, the second time period is 0, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
As to claim 10,    Du, as modified by Lee, discloses the display device according to claim 1, wherein in response to the determination that the first video synchronization signal is received, the control unit transmits a data signal to the liquid crystal panel, and the second time period starts when the data signal is completely transmitted [Lee, figure 4A, paragraphs 59-61]. In addition, the same rationale is used as in rejection of claim 1.
As to claim 20, see the above discussion of claim 1.

Allowable Subject Matter
Claims 3-6, 8-9, 13-16 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: None of the prior art, made of record, singularly or in combination, teaches or fairly suggests the features presented in the combination limitations of dependent claims 3-6, 8-9, 13-16 and 18-19, such as “wherein in the operation of controlling the backlight module to switch between lighting on and lighting off multiple times within a second time period, the control unit controls the backlight module to emit light periodically at a second brightness for a third time period, and the second brightness is not lower than the first brightness”, recited by claims 3 and 13, respectively; “wherein following the operation of controlling the backlight module to switch between lighting and not lighting multiple times within a second time period, the control unit is further configured to: determine whether the second video synchronization signal is received; and in response to a determination that the second video synchronization signal is received, reset and activate the counter, and control the backlight module emit light the specific number of times at the first brightness for the first time period”, recited by claims 5 and 15, respectively; “wherein when the liquid crystal panel is operated at the first frequency, the second time period is a difference between the reciprocal of the second frequency and the reciprocal of the first frequency”, recited by claims 8 and 18, respectively; and “wherein when the second frequency is two times of the first frequency and the liquid crystal panel is operated at the first frequency, the integral of brightness over time within a period between the time point at which the backlight module receives the first video synchronization signal and the time point at which the counter is timeout claims 9 and 19, respectively. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211.  The examiner can normally be reached on Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571)272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NAN-YING YANG/            Primary Examiner, Art Unit 2622